


Exhibit 10.94

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

You have been awarded an option to purchase Common Shares of Activision
Blizzard, Inc. (the “Company”), as follows:

 

·                  Your name:  Mike Morhaime

 

·                  Total number of Shares purchasable upon exercise of the Stock
Option awarded:  200,000

 

·                  Exercise Price:  US $11.54 per Share

 

·                  Date of Grant:  November 9, 2009

 

·                  Expiration Date:  November 9, 2019

 

·                  Grant ID: 08002675

 

·                  Your Award of the Stock Option is governed by the terms and
conditions set forth in:

 

·                  this Notice of Stock Option Award;

 

·                  the Stock Option Award Terms attached hereto as Exhibit A
(the “Award Terms”); and

 

·                  the Company’s Amended and Restated 2008 Incentive Plan, the
receipt of a copy of which you hereby acknowledge.

 

·                  Schedule for Vesting:  Except as otherwise provided under the
Award Terms, the Stock Option awarded to you will vest and become exercisable as
follows, provided you remain continuously employed by the Company or one of its
subsidiaries or affiliates through each such date:

 

Schedule for Vesting

 

Date of Vesting

 

No. of Shares
Vesting at Vesting
Date

 

Cumulative No. of
Shares Vested at
Vesting Date

 

 

 

 

 

 

 

November 9, 2010

 

66,667

 

66,667

 

November 9, 2011

 

66,667

 

133,334

 

November 9, 2012

 

66,666

 

200,000

 

 

·                  The Stock Option is not intended to be an “incentive stock
option,” as such term is defined in Section 422 of the Code.

 

·                  Please sign and return to the Company this Notice of Stock
Option Award, which bears an original signature on behalf of the Company.  You
are urged to do so promptly.

 

--------------------------------------------------------------------------------


 

·                  Please return the signed Notice of Stock Option Award to the
Company at:

 

Activision Blizzard, Inc.

3100 Ocean Park Boulevard

Santa Monica, CA  90405

Attn:  Stock Plan Administration

 

You should retain the enclosed duplicate copy of this Notice of Stock Option
Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

/s/ Ann E. Weiser

 

 

Ann E. Weiser

 

 

Chief Human Resources Officer

 

 

 

 

 

Date:

01/07/10

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/ Mike Morhaime

 

 

Mike Morhaime

 

 

 

 

 

Date:

01/08/10

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

STOCK OPTION AWARD TERMS

 

1.             Definitions.

 

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Cause” (i) shall have the meaning given to such term in any employment
agreement or offer letter between the Holder and the Company or any of its
subsidiaries or affiliates in effect from time to time or (ii) if the Holder is
not party to any agreement or offer letter with the Company or any of its
subsidiaries or affiliates or any such agreement or offer letter does not
contain a definition of “cause,” shall mean that the Holder (A) engaged in
misconduct or gross negligence in the performance of his or her duties or
willfully and continuously failed or refused to perform any duties reasonably
requested in the course of his or her employment; (B) engaged in fraud,
dishonesty, or any other improper conduct that causes, or in the sole and
absolute discretion of the Company has the potential to cause, harm to the
Company Group, including the business reputation or financial condition of any
member of the Company Group; (C) violated any lawful directives or policies of
the Company Group or any applicable laws, rules or regulations; (D) materially
breached his or her employment agreement, proprietary information agreement or
any other agreement with the Company Group; (E) committed, was indicted on
charges related to, convicted of, or pled guilty or no contest to, a felony or
crime involving dishonesty, moral turpitude or which could reflect negatively
upon the Company Group of otherwise impede its operations; or (F) breached his
or her fiduciary duties to the Company Group.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 8 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company or any of its subsidiaries or other
affiliates.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

--------------------------------------------------------------------------------


 

“Disability” (A) shall have the meaning given to such term in, or otherwise be
determined in accordance with, any employment agreement or offer letter between
the Holder and the Company or any of its subsidiaries or affiliates in effect
from time to time or (B) if the Holder is not party to any agreement or offer
letter with the Company or any of its subsidiaries or affiliates or any such
agreement or offer letter does not contain a definition of “disability” or
otherwise provide a method for determining whether the Holder is disabled, shall
have the meaning ascribed thereto under the Company’s long-term disability plan
in effect from time to time, as interpreted under such plan (with such
interpretation to be final, conclusive and binding for purposes of these Award
Terms).

 

“Employment Violation means any material breach by the Holder of his or her
employment agreement with the Company or one of its subsidiaries or affiliates
for so long as the terms of such employment agreement shall apply to the Holder
(with any breach of the post-termination obligations contained therein deemed to
be material for purposes of these Award Terms).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Price” means the Exercise Price set forth on the Grant Notice.

 

“Expiration Date” means the Expiration Date set forth on the Grant Notice.

 

“Grant Notice” means the Notice of Stock Option Award to which these Award Terms
are attached as Exhibit A.

 

“Holder” means the recipient of the Award named on the Grant Notice.

 

“Look-back Period” means, with respect to any Employment Violation by the
Holder, the period beginning on the date which is 12 months prior to the date of
such Employment Violation by the Holder and ending on the date of computation of
the Recapture Amount with respect to such Employment Violation.

 

“Option” means the Stock Option to purchase Common Shares awarded to the Holder
on the terms and conditions described in the Grant Notice and these Award Terms.

 

“Plan” means the Amended and Restated Activision Blizzard, Inc. 2008 Incentive
Plan, as amended from time to time.

 

“Recapture Amount” means, with respect to any Employment Violation by the
Holder, the gross gain realized or unrealized by the Holder upon all exercises
of the Stock Option during the Look-back Period with respect to such Employment
Violation, which gain shall be calculated as the sum of:

 

(i)            if the Holder has exercised any portion of the Stock Option
during such Look-back Period and sold any of the Shares acquired on exercise
thereafter, an amount equal to the product of (A) the sales price per Share sold
minus the Exercise Price times (B) the number of Shares as to which the Stock
Option was exercised and which were sold at such sales price; plus

 

A-2

--------------------------------------------------------------------------------


 

(ii)           if the Holder has exercised any portion of the Stock Option
during such Look-back Period and not sold any of the Shares acquired on exercise
thereafter, an amount equal to the product of (A) the greatest of the following:
(1) the Market Value per Share of Common Shares on the date of exercise, (2) the
arithmetic average of the per share closing sales prices of Common Shares as
reported on NASDAQ for the 30 trading day period ending on the trading day
immediately preceding the date of the Company’s written notice of its exercise
of its rights under Section 11 hereof, or (3) the arithmetic average of the per
share closing sales prices of Common Shares as reported on NASDAQ for the 30
trading day period ending on the trading day immediately preceding the date of
computation, minus the Exercise Price, times (B) the number of Shares as to
which the Stock Option was exercised and which were not sold.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Shares” means the Common Shares purchasable upon exercise of the Stock Option.

 

“Term Sheet” means the Corporate Governance Term Sheet approved by the Delaware
Court of Chancery in connection with the settlement of In re Activision, Inc.
Shareholder Derivative Litigation, C.D. Cal. Case No. CV06-4771 MRP (JTLx); In
re Activision Shareholder Derivative Litigation, L.A.S.C. Case No. SC090343.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

 

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan.

 

2.             Expiration.  The Stock Option shall expire on the Expiration Date
and, after such expiration, shall no longer be exercisable.

 

3.             Vesting and Exercise.

 

(a)           Vesting Schedule.  Except as otherwise set forth in these Award
Terms, the Stock Option shall vest, and thereupon become exercisable, in
accordance with the “Schedule for Vesting” set forth on the Grant Notice.

 

(b)           Exercisable Only by the Holder.  Except as otherwise permitted
under the Plan or Section 10 hereof, the Stock Option may be exercised during
the Holder’s lifetime only by the Holder or, in the event of the Holder’s legal
incapacity to do so, by the Holder’s guardian or legal representative acting on
behalf of the Holder in a fiduciary capacity under state law and/or court
supervision.

 

(c)           Procedure for Exercise.  The Stock Option may be exercised by the
Holder as to all or any of the Shares as to which the Stock Option has vested
(i) by following the procedures for exercise established by the Equity Account
Administrator and posted on the Equity Account Administrator’s website from time
to time or (ii) with the Company’s consent,

 

A-3

--------------------------------------------------------------------------------


 

by giving the Company written notice of exercise, in such form as may be
prescribed by the Company from time to time, specifying the number of Shares to
be purchased.

 

(d)           Payment of Exercise Price.  To be valid, any exercise of the Stock
Option must be accompanied by full payment of the aggregate Exercise Price of
the Shares being purchased.  The Company shall determine the method or methods
the Holder may use to make such payment, which may include any of the
following:  (i) by bank check or certified check or wire transfer of immediately
available funds, (ii) if securities of the Company of the same class as the
Shares are then traded or quoted on a national securities exchange, the Nasdaq
Stock Market, Inc. or a national quotation system sponsored by the National
Association of Securities Dealers, Inc., through the delivery of irrevocable
written instructions, in a form acceptable to the Company, to the Equity Account
Administrator (or, with the Company’s consent, such other brokerage firm as may
be requested by the person exercising the Stock Option) to sell some or all of
the Shares being purchased upon such exercise and to thereafter deliver promptly
to the Company from the proceeds of such sale an amount in cash equal to the
aggregate Exercise Price of the Shares being purchased, (iii) by tendering
previously owned shares (valued at their Market Value per Share as of the date
of tender), (iv) through the withholding of Shares otherwise deliverable upon
exercise, or (v) any combination of (i), (ii), (iii) or (iv) above or any other
manner permitted pursuant to the Plan.

 

(e)           No Fractional Shares.  In no event may the Stock Option be
exercised for a fraction of a Share.

 

(f)            No Adjustment for Dividends or Other Rights.  No adjustment shall
be made for cash dividends or other rights for which the record date is prior to
the date as of which the issuance or transfer of Shares to the person entitled
thereto has been evidenced on the books and records of the Company pursuant to
clause (ii) of Section 3(g) hereof following exercise of the Stock Option.

 

(g)           Issuance and Delivery of Shares.  As soon as practicable (and, in
any event, within 30 days) after the valid exercise of the Stock Option, the
Company shall (i) effect the issuance or transfer of the Shares purchased upon
such exercise, (ii) cause the issuance or transfer of such Shares to be
evidenced on the books and records of the Company, and (iii) cause such Shares
to be delivered to a Company-Sponsored Equity Account in the name of the person
entitled to such Shares (or, with the Company’s consent, such other brokerage
account as may be requested by such person); provided, however, that, in the
event such Shares are subject to a legend as set forth in Section 14 hereof, the
Company shall instead cause a certificate evidencing such Shares and bearing
such legend to be delivered to the person entitled thereto.

 

(h)           Partial Exercise.  If the Stock Option shall have been exercised
with respect to less than all of the Shares purchasable upon exercise of the
Stock Option, the Company shall make a notation in its books and records to
reflect the partial exercise of the Stock Option and the number of Shares that
thereafter remain available for purchase upon exercise of the Stock Option.

 

4.             Termination of Employment.

 

(a)           Cause.  In the event that the Holder’s employment is terminated by
the Company or any of its subsidiaries or affiliates for Cause, as of the date
of such termination of

 

A-4

--------------------------------------------------------------------------------


 

employment the Stock Option shall (i) cease to vest, if not then fully vested,
(ii) no longer be exercisable, whether or not vested, and (iii) be immediately
cancelled.

 

(b)           Death or Disability. Unless the Committee determines otherwise, in
the event that the Holder dies while employed by the Company or any of its
subsidiaries or affiliates or the Holder’s employment with the Company or any of
its subsidiaries or affiliates is terminated due to the Holder’s Disability, the
Stock Option shall (i) cease to vest as of the date of the Holder’s death or the
first date of the Holder’s Disability (as determined by the Committee), as the
case may be, and (ii) to the extent vested as of the date of the Holder’s death
or the first date of the Holder’s Disability, as the case may be, remain
exercisable in accordance with these Award Terms until the earlier of (A) the
first anniversary of the date of the Holder’s death or termination of
employment, as the case may be, and (B) the Expiration Date, after which the
Stock Option shall no longer be exercisable and shall be immediately cancelled. 
To the extent not vested as of the date of the Holder’s death or the first date
of the Holder’s Disability, as the case may be, the Stock Option shall be
immediately cancelled and shall no longer be exercisable.

 

(c)           Other.  Unless the Committee determines otherwise, in the event
that the Holder’s employment is terminated for any reason not addressed by
Section 4(a) or 4(b) hereof, the Stock Option shall (i) cease to vest as of the
date of such termination of employment and (ii) to the extent vested as of the
date of such termination of employment, be exercisable in accordance with these
Award Terms until the earlier of (A) the 30th day after the date of such
termination of employment and (B) the Expiration Date, after which the Stock
Option shall no longer be exercisable and shall be immediately cancelled.  To
the extent not vested as of the date of such termination of service, the Stock
Option shall be immediately cancelled and shall no longer be exercisable.

 

5.             Tax Withholding.  The Company shall have the right to require the
Holder to satisfy any Withholding Taxes resulting from the exercise (in whole or
in part) of the Stock Option, the issuance or transfer of any Shares upon
exercise of the Stock Option or otherwise in connection with the Award at the
time such Withholding Taxes become due.  The Company shall determine the method
or methods the Holder may use to satisfy any Withholding Taxes contemplated by
this Section 5, which may include any of the following:  (a) by delivery to the
Company of a bank check or certified check or wire transfer of immediately
available funds; (b) if securities of the Company of the same class as the
Shares are then traded or quoted on a national securities exchange, the Nasdaq
Stock Market, Inc. or a national quotation system sponsored by the National
Association of Securities Dealers, Inc., through the delivery of irrevocable
written instructions, in a form acceptable to the Company, to the Equity Account
Administrator (or, with the Company’s consent, such other brokerage firm as may
be requested by the person exercising the Stock Option) to sell some or all of
the Shares being purchased upon such exercise and to thereafter deliver promptly
to the Company from the proceeds of such sale an amount in cash equal to the
aggregate amount of such Withholding Taxes; (c) by tendering previously owned
shares (valued at their Market Value per Share as of the date of tender);
(d) through the withholding of Shares otherwise deliverable upon exercise; or
(e) by any combination of (a), (b), (c) or (d) above.  Notwithstanding anything
to the contrary contained herein, (i) the Company or any of its subsidiaries or
affiliates shall have the right to withhold from the Holder’s compensation any
Withholding Taxes contemplated by this Section 5 and (ii) the Company shall have
no obligation to deliver any Shares upon exercise of the Stock Option unless and
until all Withholding Taxes contemplated by this Section 5 have been satisfied.

 

A-5

--------------------------------------------------------------------------------


 

6.             Reservation of Shares.  The Company shall at all times reserve
for issuance or delivery upon exercise of the Stock Option such number of Common
Shares as shall be required for issuance or delivery upon exercise thereof.

 

7.             Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the generality or
effect of the foregoing, any decision or determination to be made by the
Committee pursuant to these Award Terms, including whether to grant or withhold
any consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
however, no such amendment may materially and adversely affect the rights of the
Holder taken as a whole without the Holder’s consent.  Without intending to
limit the generality or effect of the foregoing, the Committee may amend the
terms of the Award (i) in recognition of unusual or nonrecurring events
(including, without limitation, events described in Section 8 hereof) affecting
the Company or any of its subsidiaries or affiliates or the financial statements
of the Company or any of its subsidiaries or affiliates, (ii) in response to
changes in applicable laws, regulations or accounting principles and
interpretations thereof, or (iii) to prevent the Award from becoming subject to
Section 409A.

 

8.             Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 12 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of the Holder that would otherwise result from
(a) any stock dividend, extraordinary dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) any change of control, merger, consolidation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.  Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for the
Award such alternative consideration (including, without limitation, cash or
other equity awards), if any, as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of the
Award.

 

9.             Registration and Listing.  Notwithstanding anything to the
contrary contained herein, the Stock Option may not be exercised, and the Stock
Option and Shares purchasable upon exercise of the Stock Option may not be
purchased, sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of or encumbered in any way, unless such transaction is in compliance
with (a) the Securities Act of 1933, as amended, or any comparable federal
securities law, and all applicable state securities laws, (b) the requirements
of any securities exchange, securities association, market system or quotation
system on which securities of the Company of the same class as the Shares are
then traded or quoted, (c) any restrictions on transfer imposed by the Company’s
certificate of incorporation or bylaws, and (d) any policy or procedure the
Company has adopted with respect to the trading of its securities, in each case
as in effect on the date of the intended transaction.  The Company is under no
obligation to register, qualify or list, or maintain the registration,
qualification or listing of, the Stock Option or Shares with the SEC, any state
securities commission or any securities exchange, securities association, market
system

 

A-6

--------------------------------------------------------------------------------


 

or quotation system to effect such compliance.  The Holder shall make such
representations and furnish such information as may be appropriate to permit the
Company, in light of the then existence or non-existence of an effective
registration statement under the Securities Act of 1933, as amended, relating to
the Stock Option or Shares, to issue or transfer the Stock Option or Shares in
compliance with the provisions of that or any comparable federal securities law
and all applicable state securities laws.  The Company shall have the right, but
not the obligation, to register the issuance or resale of the Stock Option or
Shares under the Securities Act of 1933, as amended, or any comparable federal
securities law or applicable state securities law.

 

10.          Transferability.  Except as otherwise permitted under the Plan or
this Section 10, the Stock Option shall not be transferable by the Holder other
than by will or the laws of descent and distribution.  Subject to the terms of
the Plan, with the Company’s consent, the Holder may transfer all or part of the
Stock Option for estate planning purposes or pursuant to a domestic relations
order; provided, however, that any transferee shall be bound by all of the terms
and conditions of the Plan, the Grant Notice and these Award Terms and shall
execute an agreement in form and substance satisfactory to the Company in
connection with such transfer; and provided further that the Holder will remain
bound by the terms and conditions of the Plan, the Grant Notice and these Award
Terms.

 

11.          Employment Violation.  The terms of this Section 11 shall apply to
the Stock Option if the Holder is or becomes subject to an employment agreement
with the Company or any of its subsidiaries or affiliates.  In the event of an
Employment Violation, the Company shall have the right to require (i) the
termination and cancellation of the Stock Option, whether vested or unvested,
and (ii) payment by the Holder to the Company of the Recapture Amount with
respect to such Employment Violation; provided, however, that, in lieu of
payment by the Holder to the Company of the Recapture Amount, the Holder, in his
or her discretion, may tender to the Company the Shares acquired upon exercise
of the Stock Option during the Look-back Period with respect to such Employment
Violation and the Holder shall not be entitled to receive any consideration from
the Company in exchange therefor.  Any such termination of the Stock Option and
payment of the Recapture Amount, as the case may be, shall be in addition to,
and not in lieu of, any other right or remedy available to the Company arising
out of or in connection with such Employment Violation, including, without
limitation, the right to terminate the Holder’s employment if not already
terminated and to seek injunctive relief and additional monetary damages.

 

12.          Compliance with Applicable Laws and Regulations and Company
Policies and Procedures.

 


(A)           THE HOLDER IS RESPONSIBLE FOR COMPLYING WITH (A) ANY FEDERAL,
STATE AND LOCAL TAXATION LAWS APPLICABLE TO THE HOLDER IN CONNECTION WITH THE
AWARD, (B) ANY FEDERAL AND STATE SECURITIES LAWS APPLICABLE TO THE HOLDER IN
CONNECTION WITH THE AWARD, (C) THE REQUIREMENTS OF ANY SECURITIES EXCHANGE,
SECURITIES ASSOCIATION, MARKET SYSTEM OR QUOTATION SYSTEM ON WHICH SECURITIES OF
THE COMPANY OF THE SAME CLASS AS THE SHARES ARE THEN TRADED OR QUOTED, (D) ANY
RESTRICTIONS ON TRANSFER IMPOSED BY THE COMPANY’S CERTIFICATE OF INCORPORATION
OR BYLAWS, AND (E) ANY POLICY OR PROCEDURE THE COMPANY MAINTAINS OR MAY ADOPT
WITH RESPECT TO THE TRADING OF ITS SECURITIES.


 

(b)           The Award is subject to the terms and conditions of the Term
Sheet, and any Company policies or procedures adopted in connection with the
Company’s implementation

 

A-7

--------------------------------------------------------------------------------


 

of the Term Sheet, including, without limitation, any policy requiring or
permitting the Company to recover any gains realized by the Holder in connection
with the Award.

 

13.          Section 409A.  As the Exercise Price is equal to the fair market
value of a Share on the Date of Grant, payments contemplated with respect to the
Award are intended to be exempt from Section 409A, and all provisions of the
Plan, the Grant Notice and these Award Terms shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A.  Notwithstanding the foregoing, (i) nothing in the Plan, the
Grant Notice and these Award Terms shall guarantee that the Award is not subject
to taxes or penalties under Section 409A and (ii) if any provision of the Plan,
the Grant Notice or these Award Terms would, in the reasonable, good faith
judgment of the Company, result or likely result in the imposition on the Holder
or any other person of taxes, interest or penalties under Section 409A, the
Committee may, in its sole discretion, modify the terms of the Plan, the Grant
Notice or these Award Terms, without the consent of the Holder, in the manner
that the Committee may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such taxes, interest or penalties;
provided, however, that this Section 13 does not create an obligation on the
part of the Committee or the Company to make any such modification.

 

14.          Legend.  The Company may, if determined by it based on the advice
of counsel to be appropriate, cause any certificate evidencing Shares to bear a
legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

15.          No Right to Continued Employment.  Nothing contained in the Grant
Notice or these Award Terms shall be construed to confer upon the Holder any
right to be continued in the employ of the Company or any of its subsidiaries or
affiliates or derogate from any right of the Company or any of its subsidiaries
or affiliates to retire, request the resignation of, or discharge the Holder at
any time, with or without Cause.

 

16.          No Rights as Stockholder.  No holder of the Stock Option shall, by
virtue of the Grant Notice or these Award Terms, be entitled to any right of a
stockholder of the Company, either at law or in equity, and the rights of any
such holder are limited to those expressed, and are not enforceable against the
Company except to the extent set forth, in the Plan, the Grant Notice and these
Award Terms.

 

17.          Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

18.          Governing Law.  To the extent that federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of laws thereof.

 

A-8

--------------------------------------------------------------------------------


 

19.          Successors and Assigns.  The provisions of the Grant Notice and
these Award Terms shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and the Holder and, to the extent applicable, the
Holder’s permitted assigns under Section 3(b) hereof and the Holder’s estate or
beneficiary(ies) as determined by will or the laws of descent and distribution.

 

20.          Notices.  Any notice or other document which the Holder or the
Company may be required or permitted to deliver to the other pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed as follows: (a) if to the Company, at its office at 3100 Ocean Park
Boulevard, Santa Monica, California 90405, Attn: Stock Plan Administration, or
such other address as the Company by notice to the Holder may designate in
writing from time to time; and (b) if to the Holder, at the address shown in any
employment agreement or offer letter between the Holder and the Company or any
of its subsidiaries or affiliates in effect from time to time or such other
address as the Holder by notice to the Company may designate in writing from
time to time.  Notices shall be effective upon receipt.

 

21.          Conflict with Employment Agreement or Plan.  In the event of any
conflict between the terms of any employment agreement or offer letter between
the Holder and the Company or any of its subsidiaries or affiliates in effect
from time to time and the terms of the Grant Notice or these Award Terms, the
terms of the Grant Notice or these Award Terms, as the case may be, shall
control.  In the event of any conflict between the terms of any employment
agreement or offer letter between the Holder and the Company or any of its
subsidiaries or affiliates in effect from time to time, the Grant Notice or
these Award Terms and the terms of the Plan, the terms of the Plan shall
control.

 

22.          Deemed Agreement.  By accepting the Award, the Holder is deemed to
be bound by the terms and conditions set forth in the Plan, the Grant Notice and
these Award Terms.

 

A-9

--------------------------------------------------------------------------------
